Argued May 21, 1934.
The record in this appeal discloses a controversy between two factions of the congregation of St. Gregory Armenian Apostolic Church. The matter was partially heard in the court below on a rule for a preliminary injunction. The trial judge, after hearing the evidence presented, stated in substance there was not sufficient *Page 418 
evidence to warrant a decision in favor of either party and that the case should go to a final hearing. The rule for a preliminary injunction was discharged. An examination of the testimony justifies the action of the trial judge and fails to establish an abuse of discretion.
Appeal dismissed, costs to await final determination of the proceedings.